Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 4, 7, 8, 11-13, 16-18, and 20 have been amended. Claims 3, 5, 6, 9, 10, 14, 15, and 19 are as previously presented. Therefore, claims 1‐20 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 10/31/2022 has been entered.
Regarding the objection the drawings for reference characters [80], [130], and [230] designating a convey system, Applicant has amended figs. 4a and 4b and paragraph [0039]. Furthermore, Applicant’s argument that reference character [230] refers to a tube convey system as opposed to a convey system overcomes the objection. Therefore, the objection is withdrawn.
Regarding the objection to the drawings for reference character [238] designating both a drive member and a pusher arm, Applicant has amended paragraph [0081] and fig. 8c, therefore the objection is withdrawn.
Regarding the objection to the drawings for missing reference character [230], Applicant has amended Figs. 6a and 6b, therefore the objection is withdrawn. 
Regarding the objection to claim 4 ("wherein said articles move through said transport during ... "), Applicant has amended claim 4, therefore the objection is withdrawn.
Regarding the objections to claims 8, 11, and 17 ("the ratio" and "the diameter"), Applicant has amended claims 8, 11, and 17, therefore the objection is withdrawn.
Regarding the objection to claim 11 ("the maximum diameter"), Applicant has amended claim 11, therefore the objection is withdrawn.
Regarding the objection to claim 18 ("the vertical"), Applicant has amended claim 18, therefore the objection is withdrawn.
Examiner would like to note that Applicant states on page 7, paragraph 4, that “Claim 18 has been amended to refer to "45° from vertical…"”, but amended claim 18 reads: “18. (Currently Amended) The system of claim 14, wherein at least a portion of said transport tube is oriented within about 45° of vertical so that said articles move through at least a portion of said transport tube by gravity.”
Regarding the objection to claim 20 ("the temperature"), Applicant has amended claim 20, therefore the objection is withdrawn.
Regarding 35 U.S.C. 112(f) interpretation of claim 16 (“a liquid pressurization mechanism configured to provide pressurized liquid”), Applicant has amended claim 16, therefore the objection is withdrawn.
Regarding the 35 U.S.C. 112(a) rejection of claims 1-20, Applicant has amended claims 1, 2, 7, 12, and 13, therefore the rejection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection of claims 1-20, Applicant has amended claims 1, 2, 7, 12, and 13, therefore the rejection is withdrawn.
Regarding the 35 USC § 103 claim rejections, Applicant’s arguments are not persuasive as described in the ‘Response to Arguments’ section below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8, 12-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey (US-20160119984-A1) in view of Baudet (US-5304766-A).
Regarding claim 1, Kimrey discloses a process for heating a plurality of articles using radio frequency (RF) energy (para. [0019]: “The present invention uses radio frequency (RF) energy to rapid and uniformly heat, or assist in heating, articles.”), said process comprising:
(a) passing RF energy through an RF waveguide (figs. 2, 3: waveguides [26a], [26b]) toward an RF applicator (para. [0020]: “RF heating zone 12”);
 (c) passing a plurality of articles through said RF applicator in a convey direction using a convey system (para. [0023]: "The RF heating system can include at least one conveyance system for transporting the articles through one or more of the processing zones described above."); and
(d) during at least a portion of said passing, heating said articles using RF energy, wherein at least one of said RF waveguide and said RF applicator are filled with liquid (para. [0022]: "According to one embodiment, at least one of the above-described steps can be carried out in a vessel that is at least partially filled with a fluid medium"; para. [0027]: "upper and lower waterfilled waveguides 26a,b").
However, Kimrey does not disclose (b) introducing RF energy into said RF applicator, wherein said RF applicator has a substantially round cross-sectional shape and extends along a central axis of elongation.
Baudet, in the same field of endeavor, teaches an apparatus for treating a plurality of samples in a moist medium and the apparatus comprising a means for emitting microwaves into a cavity, the cavity being a cylinder (col. 1, lines 63-65; fig. 5: microwave application cavity [7]). 
Baudet further teaches that waveguides can be arranged radially with respect to the cylindrical application cavity, or perpendicularly to a radial plane of the cylindrical application cavity (col. 3, lines 60-64), which brings a certain consistency to the distribution of microwaves in the application cavity (col. 4, lines 27-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine cylindrical application cavity of Baudet to improve the process of Kimrey since Baudet suggests this will bring "consistency".
Regarding claim 2, Kimrey in view of Baudet discloses the process of claim 1
Kimrey further discloses wherein each of said RF waveguide and said RF applicator are filled with liquid.
(para. [0029]: "It has been discovered, that by filling the waveguides 26, launchers 34, and RF heating chamber 36 with a liquid having a dielectric constant closer to water than air, RF energy can be more efficiently and effectively transmitted to the articles 38 being heated.")
Regarding claim 3, Kimrey in view of Baudet discloses the process of claim 2.
Kimrey further discloses wherein said RF waveguide and said RF applicator are open to one another such that liquid can pass between said RF waveguide and said RF applicator (para. [0030]: "The waveguides 26, launchers 34, and RF heating chamber 36 can be open to one another, thereby permitting the liquid contained in the waveguides 26, launchers 34, and RF heating chamber 36 to be shared by each other.") and wherein the liquid in said RF waveguide and said RF applicator has an electrical conductivity of less than 0.5 mS/m at 20°C (para. [0029]: "It is preferred for the conductivity of the liquid (e.g., water) to be less than 100 mS/m, less than 50 mS/m, less than 10 mS/m, less than 5 mS/m, or less than 0.5 mS/m.").
Regarding claim 4, Kimrey in view of Baudet discloses the process of claim 1. 
However, Kimrey does not disclose wherein said convey system comprises a tube convey system comprising a transport tube having a substantially round cross-sectional shape, wherein said articles move through said transport tube during at least a portion of said passing of step (c), and wherein said transport tube is substantially transparent to RF energy such that at least a portion of said RF energy passes through a wall of said transport tube to heat said articles.
Baudet teaches receptacles that are intended to contain samples to be heated, and that they are also produced from a material permeable to microwaves (col. 4, lines 32-39).
Baudet further teaches that these receptacles are shaped to fit in chimneys, which are of a cylindrical tubular shape, and of constant cross section (col. 4, lines 63-64; fig. 5: receptacles [21]-[24], chimneys [41]-[44], cavity [7]), similar to the transport tube of instant application claim 4. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the RF transparent tubular receptacles of Baudet, to be able to apply RF energy simultaneously on a succession of samples in the process of Kimrey and Baudet.
Regarding claim 8, Kimrey in view of Baudet discloses the process of claim 4. 
However, Kimrey does not disclose wherein the transport tube and the RF applicator each have a diameter, wherein a ratio of said diameter of said transport tube to said diameter of said RF applicator is not more than 0.90:1.
Baudet teaches multiple embodiments of multiple same sized receptacles introduced into the microwave application cavity. The diameters of these receptacles are depicted to be less than 90 percent of the diameter of the cavity (figs. 1, 2, 4, 5, 17, and 20-24). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). Since the ratio of Baudet's receptacles to the cavity is less than the ratio recited in claim 8 of the instant application, the limitation of claim 8 of the instant application is not distinguishable over Baudet.
Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Therefore, a person having ordinary skill in the art before the effective filing date of the claimed invention, would conclude that a device with Baudet's receptacles and a device with the dimensions recited in claim 8 of the instant application would achieve similar results.
Regarding claim 12, Kimrey discloses a radio frequency (RF) heating system for heating a plurality of articles (para. [0019]: “The present invention uses radio frequency (RF) energy to rapid and uniformly heat, or assist in heating, articles.”), said RF heating system comprising:
an RF generator for generating RF energy (para. [0027]: "RF energy is produced in an RF energy generator 22"; figs. 2, 3);
an RF waveguide (para. [0027]: "waveguides 26a,b"; figs. 2, 3) capable of transmitting RF energy produced by said RF generator;
a convey system for transporting a plurality of articles through said RF applicator in a convey direction while said articles are being heated by RF energy (para. [0023]: "The RF heating system can include at least one conveyance system for transporting the articles through one or more of the processing zones described above."),
wherein at least one of said RF waveguide and said RF applicator are configured to be filled with liquid (para. [0022]: "RF heating can be defined within a single vessel, that is at least partially filled with a fluid medium"; para. [0027]: "upper and lower water-filled waveguides 26a,b"; figs. 2, 3).
However, Kimrey does not disclose a cylindrical RF applicator capable of receiving RF energy transmitted through said RF waveguide, wherein said RF applicator has a substantially round cross-sectional shape and extends along a central axis of elongation.
Baudet teaches an apparatus that comprises a means for emitting microwaves into a cavity, the cavity being a cylinder (col. 1, lines 63-65; fig. 5). Baudet further teaches that waveguides can be arranged radially with respect to the cylindrical application cavity, or perpendicularly to a radial plane of the cylindrical application cavity (col.3, lines 60-64), which brings a certain consistency to the distribution of microwaves in the application cavity (col. 4, lines 27-28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cylindrical application cavity of Baudet to improve the consistency of the heating system of Kimrey.
Regarding claim 13, Kimrey in view of Baudet discloses the system of claim 12. 
Kimrey further discloses wherein each of said RF waveguide and said RF applicator are configured to be filled with liquid (para. [0029]: "It has been discovered, that by
filling the waveguides 26, launchers 34, and RF heating chamber 36 with a liquid having a
dielectric constant closer to water than air, RF energy can be more efficiently and effectively
transmitted to the articles 38 being heated."; figs. 2, 3).
Regarding claim 14, Kimrey in view of Baudet discloses the system of claim 12. 
However, Kimrey does not disclose wherein said convey system comprises a tube conveyor comprising a transport tube capable of receiving said articles and a driver configured to pass said articles through said transport tube.
Baudet further teaches receptacles that are intended to contain samples to be heated (col. 4, lines 32-39). Baudet also teaches that these receptacles are shaped to fit in chimneys, which are of a cylindrical tubular shape, and of constant cross section (col. 4, lines 63-64; fig. 5: receptacles [21]-[24], chimneys [41]-[44], cavity [7]), similar to the transport tube of claim 14 of the instant application. Baudet also teaches that in receptacles of tubular shape, application of RF energy can be carried out simultaneously on a succession of samples, and that the samples fed into the receptacle could be separated by gas bubbles (col. 2, lines 42-51). Baudet also teaches that the samples can circulate in the receptacles under the effect of an input pressure upstream, or a suction downstream (col. 7, lines 13-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the tubular receptacles of Baudet, circulating the samples via pressure or suction per Baudet, to be able to apply RF energy simultaneously on a succession of samples in the heating system of Kimrey and Baudet.
Regarding claim 17, Kimrey in view of Baudet discloses the system of claim 12. 
However, Kimrey does not disclose wherein said transport tube has a substantially round cross-sectional shape and a diameter, wherein said RF applicator has a diameter, wherein a ratio of said diameter of said transport tube to said diameter of said RF applicator is not more than 0.90: 1, wherein said transport tube extends along a central axis of elongation, and wherein at least a portion of said central axis of elongation of said transport tube is substantially parallel to said central axis of elongation of said RF applicator.
Baudet teaches receptacles that are intended to contain samples to be heated (col. 4, lines 32-39), and that these receptacles are shaped to fit in chimneys, which are of a cylindrical tubular shape, and of constant cross section (col. 4, lines 63- 64; fig. 5: receptacles [21]-[24], chimneys [41]-[44], cavity [7]). 
Baudet also teaches that in receptacles of tubular shape, application of RF energy can be carried out simultaneously on a succession of samples, and that the samples fed into the receptacle could be separated by gas bubbles (col. 2, lines 42-51). Baudet also teaches multiple embodiments of multiple same sized receptacles introduced into the microwave application cavity. The diameters of these receptacles are depicted to be less than 90 percent of the diameter of the cavity (figs. 1, 2, 4, 5, 17, and 20-24). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). Since the ratio of Baudet's receptacles to the cavity is less than the ratio recited in claim 17 of the instant application, the limitation of claim 17 of the instant application is not distinguishable over Baudet.
Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person having ordinary skill in the art before the effective filing date of the claimed invention, would conclude that a device with Baudet's receptacles and a device with the dimensions recited in claim 17 of the instant application would achieve similar results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a transport tube that was similarly sized and shaped to the tubular receptacle of Baudet method to improve heating system of Kimrey and Baudet.
Regarding claim 19, Kimrey in view of Baudet discloses the system of claim 12. 
Kimrey also discloses further comprising, an inductive iris disposed in said RF waveguide, wherein said inductive iris is formed by a pair of inductive iris panels (para. [0027]: "inductive irises 32a,b"; figs. 2, 3) coupled to and extending from opposing walls of said RF waveguide.

Claims 5, 7, 9-11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey and Baudet in view of Tang (US-9961926-B2).
Regarding claim 5, Kimrey in view of Baudet discloses the process of claim 4. 
However neither Kimrey nor Baudet disclose wherein said transport tube is at least partially filled with liquid and Baudet does not disclose wherein said articles are at least partially submerged in liquid during said heating.
Kimrey does disclose that RF heating can be carried out in a vessel that is at least partially filled with a fluid medium in which the articles being processed can be at least partially submerged (para. [0022]).
Tang, in the same field of endeavor, teaches that the hydrostatic pressure of the immersing fluid on the items being heated can prevent or at least reduce the risk of steam explosion of sealed packaged items containing a certain amount of water (col. 7, line 66 - col. 8, line 14). Tang further teaches that the fluid can help to homogenize temperatures of the items being heated (col. 8, lines 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to fill the receptacle of Baudet with fluid, to homogenize the heating of, and reduce the chance of steam explosion of, per the teachings of Tang, the articles being heated by the process of Kimrey and Baudet.
Regarding claim 7, Kimrey in view of Baudet discloses the process of claim 4. 
Kimrey further discloses that having the waveguides, launchers, and RF heating chamber filled with liquid allows the dimensions of these components to be much smaller ([0032]). Tang, in the same field of endeavor, teaches that the hydrostatic pressure of the immersing fluid on the items being heated can prevent or at least reduce the risk of steam explosion of sealed packaged items containing a certain amount of water (col. 7, line 66 - col. 8, line 14). Tang further teaches that the fluid can help to homogenize temperatures of the items being heated (col. 8, lines 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to fill the RF waveguide and RF applicator of Kimrey and Baudet, and the transport tube of Baudet with liquid, to homogenize the heating of articles and prevent the steam explosion of sealed packaged articles per the teachings of Tang, in the process of Kimrey and Baudet.
Regarding claim 9, Kimrey in view of Baudet discloses the process of claim 1. 
Kimrey further discloses a flow chart depicting a "PRE-HEAT" step, "RF HEATING" step, and "COOL DOWN" step (fig. 1), and that these steps can be carried out in a vessel that is at least partially filled with a fluid medium in which the articles being processed can be at least partially submerged (para. [0022]).
Tang, in the same field of endeavor, teaches that the hydrostatic pressure of the immersing fluid on the items being heated can prevent or at least reduce the risk of steam explosion of sealed packaged items containing a certain amount of water (col. 7, line 66 - col. 8, line 14). Tang further teaches that the fluid can help to homogenize temperatures of the items being heated (col. 8, lines 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the liquid filled preheating vessel, liquid filled RF heating vessel, and liquid filled cool down vessel of Kimrey, to apply RF energy more efficiently and safely to the submerged articles per the teachings of Tang, in the process of Kimrey and Baudet.
Regarding claim 10, Kimrey in view of Baudet discloses the process of claim 1. 
Kimrey further discloses that the heating provided by the RF heating system can be used to pasteurize or sterilize the articles (para. [0004]), e.g., food packages (para. [0027], figs. 2, 3).
Tang, in the same field of endeavor, teaches various embodiments of processing systems, components, and compositions for sterilization or pasteurization (col. 2, lines 27-28), for use on items for example food products, which include packaged food (col. 2, lines 46-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the process of heating of Kimrey and Baudet on food packages for the purpose of sterilization or pasteurization, per the teachings of Tang.
Regarding claim 11, Kimrey in view of Baudet further in view of Tang discloses the process of claim 10. 
Kimrey further discloses that articles to be heated within the RF heating system can be of any suitable size and shape (para. [0021]).
Baudet teaches multiple embodiments of multiple same sized receptacles introduced into the microwave application cavity (figs. 1, 2, 4, 5, 17, and 20-24). More than 1 receptacle is shown in each embodiment, therefore the diameter of a receptacle could be half the diameter of the cavity, furthermore the diameter of an article conveyed through the receptacle could be sized slightly smaller, but decidedly less than the ratio recited in claim 11 of 0.60:1.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. It is not made clear from the claim or the specification how the sizing of the articles relative to the RF applicator would affect the heating of the articles. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to sterilize or pasteurize packages (per Tang) sized for use with the cylindrical application cavity of Baudet to improve the process of Kimrey and Baudet, further improving "consistency".
Regarding claim 15, Kimrey in view of Baudet discloses the system of claim 14. 
However, neither Kimrey nor Baudet disclose wherein said transport tube is configured to be filled with liquid, and Baudet does not disclose wherein said articles are at least partially submerged in liquid while being passed through said transport tube.
Kimrey does disclose that RF heating can be carried out in a vessel that is at least partially filled with a fluid medium in which the articles being processed can be at least partially submerged (para. [0022]).
Tang teaches that the hydrostatic pressure of the immersing fluid on the items being heated can prevent or at least reduce the risk of steam explosion of sealed packaged items containing a certain amount of water (col. 7, line 66 - col. 8, line 14). Tang further teaches that the fluid can help to homogenize temperatures of the items being heated (col. 8, lines 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to fill the receptacle of Baudet with fluid, to homogenize the heating of, and reduce the chance of steam explosion of, per the teachings of Tang, the articles being heated by the system of Kimrey and Baudet.
Regarding claim 16, Kimrey in view of Baudet discloses the system of claim 14. 
However, Kimrey does not disclose wherein said driver comprises a pump configured to provide pressurized liquid to said transport tube, wherein said pressurized liquid is used to move said articles through said transport tube.
Baudet teaches that samples can circulate in the receptacles under the effect of an input pressure upstream or a suction downstream (col. 7, lines 13-15).
Tang teaches a carrier assembly for transporting the items to be heated that uses one or more rollers (fig. 1), and alternatively, may include mechanical movers, fluid jets, or compressed gas (col. 5, lines 21-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Baudet's method of using pressure/suction to circulate samples, or Tang's fluid jets/compressed gas to carry out the passing of the articles through the tube convey system of Baudet, to improve heating system of Kimrey and Baudet.
Regarding claim 20, Kimrey in view of Baudet discloses the system of claim 17. 
Kimrey further discloses a flow chart depicting a "PRE-HEAT" step, "RF HEATING" step, and "COOL DOWN" step (fig. 1), and that these steps can be carried out in a vessel that is at least partially filled with a fluid medium in which the articles being processed can be at least partially submerged (para. [0022]).
Tang, in the same field of endeavor, teaches that the hydrostatic pressure of the immersing fluid on the items being heated can prevent or at least reduce the risk of steam explosion of sealed packaged items containing a certain amount of water (col. 7, line 66 - col. 8, line 14). Tang further teaches that the fluid can help to homogenize temperatures of the items being heated (col. 8, lines 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the liquid filled preheating vessel, liquid filled RF heating vessel, and liquid filled cool down vessel of Kimrey, to apply RF energy more efficiently and safely to the submerged articles (per Tang) in the heating system of Kimrey and Baudet.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimrey, Baudet, and Tang in
view of Drozd (US-9713340-B2).
Regarding claim 6, Kimrey in view of Baudet further in view of Tang discloses the process of claim 5. 
Kimrey further discloses suitable examples that the RF heating system can include plastic or rubber belt conveyors, chain conveyors, roller conveyors, flexible or multiflexing conveyors, wire mesh conveyors, bucket conveyors, pneumatic conveyors, screw conveyors, trough or vibrating conveyors, and combinations thereof (para. [0023]).
Baudet further discloses that samples can circulate in the receptacles under the effect of an input pressure upstream or a suction downstream (col. 7, lines 13-15).
Tang discloses a carrier assembly for transporting the items to be heated that uses one or more rollers (fig. 1), and alternatively, may include mechanical movers, fluid jets, or compressed gas (col. 5, lines 21-24).
Drozd, in the same field of endeavor, teaches a pump that conveys the material, or using the force of gravity to convey the material to be heated through an electromagnetic chamber (col. 2, lines 54-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to fill the receptacle of Baudet with fluid according to the reasoning of Tang, using any of the methods of Kimrey, Baudet, Tang, or Drozd to carry out the passing of the articles through the tube convey system of Kimrey and Baudet, to improve the process of heating articles of Kimrey and Baudet.
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kimrey in view of Baudet further in view of Drozd.
Regarding claim 18, Kimrey in view of Baudet further in view of Tang discloses the system of claim 14. 
However, neither Kimrey nor Baudet nor Tang discloses wherein at least a portion of said transport tube is oriented within about 45° of vertical so that said articles move through at least a portion of said transport tube by gravity.
Drozd, in the same field of endeavor, teaches a using the force of gravity to convey the material to be heated through an electromagnetic chamber (col. 2, lines 54-60). Drozd further teaches that the channel conveying the material could be oriented anywhere from 0 degrees to 40 degrees relative to the ground (col. 3, lines 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the method of Drozd of using gravity to convey the articles through the tube convey system of Kimrey and Baudet, to improve the heating system of Kimrey and Baudet.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
On pages 8 and 9, Applicant argues against the 35 U.S.C. 103 rejection of independent claims 1 and 12. Applicant states “In contrast to the interpretation provided in the Office Action, the portion of Baudet at column 4, lines 27 and 28 actually refers to consistency of distribution of the microwave energy caused by rotation of the treatment chamber.” Applicant then cites col. 4, lines 20-31 of Baudet. Applicant further states “Thus, Baudet teaches that it is the rotation of the chamber during microwave irradiation that provides a more consistent distribution of microwaves - not the shape of the chamber itself.” Applicant also states “Baudet also teaches achieving more consistent microwave fields via use of a rotating device within the chamber (e.g., a wave stirrer or fan) or by causing the sample receptacle to rotate within the chamber.” Applicant then cites col. 5, lines 66-22 and col. 11 lines 46-50 of Baudet.
However, Examiner notes that the citation of Baudet at col. 4, lines 27-28 of “Such a device brings consistency to the distribution of microwaves in the application cavity” is not attributed to only the rotation of the treatment chamber, but to the cylindrical shape (col. 3, lines 60-64) and waveguide placement (col. 3, lines 28-36) as well. It is also worth noting that Baudet depicts an embodiment in fig. 24 without a rotating treatment chamber, but instead a mechanism for the rotating of the receptacles (i.e. transport tubes).
Examiner further notes that a cylindrical shape for an application cavity is common knowledge in the art, as taught by Baudet’s embodiments in figs. 1, 5, 13, 20, 21, 22, 24, and 25. Thus, it would have been obvious to one having ordinary skill in the art effective filing date of the invention to use a cylindrical application cavity since it was known in the art that for a cylindrical application cavity, waveguides can be arranged radially (col. 3, lines 60-64).
Examiner also notes that it would have been an obvious matter of design choice to use a cylindrical application cavity due to its uniform shape and ease of manufacturing. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 20 was amended by Applicant, and now reads “The system of claim 17, further comprising (i) a thermal equilibration zone located upstream of said RF applicator configured to increase an average temperature at the geometric center of the articles before the articles are heated with RF energy in said RF applicator and (ii) a cool down chamber located downstream of said RF applicator configured to cool the articles after the articles are heated with RF energy in said RF applicator.” Examiner notes that Tang teaches that the use of fluid in the preheating vessel, liquid filled RF heating vessel, and liquid filled cool down vessel of Kimrey can help to homogenize temperatures of the items being heated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J EVANGELISTA whose telephone number is (571)272-6093. The examiner can normally be reached Monday - Friday, 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, lbrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE J EVANGELISTA/Examiner, Art Unit 3761                        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761